Citation Nr: 1704104	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include left shoulder pain as secondary to fibromyalgia.  

2.  Entitlement to service connection for a left hip disability, to include left hip pain as secondary to fibromyalgia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from May 1988 to March 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In a November 2011 decision, the Board reopened the claim of entitlement to service connection for a left shoulder disability and remanded the claims of entitlement to service connection for a left shoulder disability and a left hip disability for further development.  

The claims were remanded again in December 2015.  Following that remand, additional medical records were obtained which showed a diagnosis of fibromyalgia.  Accordingly, the issues have been recharacterized as shown on the title page to include fibromyalgia as a potential cause of the claimed left shoulder and left hip pain.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for left shoulder and left hip disabilities.  He asserts that he injured his left shoulder and left hip at the same time that he injured his ribs and back during service.  

The Veteran's service treatment records (STRs) reveal numerous complaints of back pain and knee pain.  In October 1994, the Veteran reported that the pain in his back radiated into his chest and left shoulder.  No specific left shoulder disability was identified and no cardiac condition was identified.  

Additionally, the STRs show that the Veteran suffered two fractured ribs on the left side in March 1996.  

A February 1997 STR notes continued complaints of thoracic spine pain, and the Veteran related it to a fall in service four years earlier.  The assessment was "chronic pain syndrome."  The Veteran's STRs also reflect several complaints of pain in both wrists.  

The Veteran was discharged from service in 1998, and service connection was subsequently granted for residuals of the left rib fractures, bilateral knee patellofemoral pain syndrome, and thoracic spine degenerative changes/chronic back syndrome, all effective from March 25, 1998, the date following release from active duty.  

In addition to the above, the Veteran currently contends that he has disabilities of the left shoulder and left hip that are related to his other in-service injuries which occurred when he fell through a tent.  See August 2011 Hearing Transcript, pp. 4,11.

A VA hip x-ray in August 2005 revealed normal bilateral hips.  A VA examiner in January 2008 noted tenderness about the left hip, but did not provide a diagnosis of any hip condition.  

January 2008 x-rays of the left shoulder were normal.  

A December 2011 VA examiner also noted the Veteran's reports of pain in the left hip, but found no diagnosis.  

The December 2011 VA examination also indicates that the Veteran was diagnosed with chondromalacia of the left shoulder in 1992.  (There is some question as to whether the examiner was referring to the Veteran's knee, and not his shoulder with respect to the 1992 diagnosis of chondromalacia).  Although the Veteran once again reported continued pain in the left shoulder, x-rays were normal, and were unchanged from the January 2008 x-ray findings.  The December 2011 examiner specifically indicated that no left shoulder or left hip disability was found on examination.  

In the December 2015 remand, the Board pointed out that the December 2011 examination was incomplete because the examiner did not address a January 2008 bone density radiology report showing osteopenia regarding the left hip; and, because the examiner did not address a January 2007 private treatment report noting shoulder impingement.  

In a March 2016 VA opinion, a VA physician explained that osteopenia was not a disability, but rather, was a term used to classify bone density that is lower than normal peak density but not low enough to be classified as osteoporosis.  The physician therefore concluded that the Veteran did not have a currently diagnosed left hip disability.  

The March 2016 VA examiner also found that the Veteran's January 2007 diagnosis of shoulder impingement was not supported by the objective evidence of record, and was inconsistent with the objective findings, including negative x-rays, a negative Hawkins impingement test, and no rotator cuff pathology per an empty can test.  Further there is no shoulder instability and x-rays from January 2008 and January 2012 do not support a diagnosis of impingement syndrome.  

Thus, in sum, the record contains no diagnosis specific to the left shoulder or the left hip that would account for his pain in these areas.  

However, private treatment records from a pain and spine center reveal a diagnosis of fibromyalgia in 2012.  The records explain that the Veteran has pain in the lumbar spine, thoracic region, left hip and left shoulder, along with a diagnosis of fibromyalgia.  These records suggest that the Veteran's hip and shoulder pain is associated with his fibromyalgia.  

Given the Veteran's numerous complaints of back pain and knee pain in service, as well as pain in other joints including the wrists, a medical opinion is needed to address whether fibromyalgia began during service, and included the Veteran's reported left shoulder and left hip pain.  

In considering this matter on appeal, however, the Board is required to base its decisions on independent medical evidence rather than rely upon its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, another medical opinion is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file all outstanding VA treatment records generated since June 2015.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all outstanding private treatment records identified by him as pertinent to his claim, including, any outstanding records of treatment for fibromyalgia.  

3.  Following completion of the above, schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's left shoulder pain and left hip pain, to include whether they are, as likely as not (a 50% or higher probability) manifestations of the Veteran's diagnosed fibromyalgia; and, if so, whether the Veteran's fibromyalgia as likely as not had its onset in service.  In this regard, the examiner is requested to review all of the evidence of record, including the Veteran's statements about the onset of pain in service, the numerous reports of pain in the back and knees in service, and the other complaints of pain in service, including the 1997 in-service assessment of "chronic pain syndrome."  The examiner is also asked to review the 2012 private treatment records from the pain and spine center which show diagnoses of fibromyalgia and pain in the left hip and shoulder.  Following a review of the evidence, examination of the Veteran and interview with the Veteran, state whether it is at least as likely as not that the Veteran's fibromyalgia had onset during active service or is otherwise etiologically linked to any incidents of pain noted in service.  In this regard, please opine as to whether it is at least as likely as not that the Veteran's in-service reports of pain in the knees, back, wrists, chest and shoulder represented the onset of fibromyalgia.  

In reaching the requested conclusion, the examiner is reminded that the Veteran is competent to report observable symptomatology during active service, including pain, even if not explicitly documented in his service treatment records.  Any opinion rendered should be accompanied by a complete rationale, and include citation to evidence in the record, known medical principles, and medical treatise evidence.

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




